IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-34,829-03


ISAAC DUANE WHITE, Relator

v.

 24TH JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 93-2-15,139-A

FROM VICTORIA COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that in 2008, he filed a motion for DNA testing
and the appointment of counsel under Chapter 64 of the Code of Criminal Procedure and that
Respondent has not ruled on this motion. In these circumstances, additional facts are needed.
The Respondent, Judge of the 24th Judicial District Court of Victoria County, is ordered to
file a response with this Court. 
	In this response, the judge shall state whether Relator has filed a proper motion under
Chapter 64 and whether and when a ruling on the motion has been entered. See Gutierrez v.
State, 307 S.W.3d 318 (Tex. Crim. App. 2010). If there is no ruling on the motion, the judge
shall give the reason or reasons for not issuing a ruling. 
	This application for leave to file a writ of mandamus will be held in abeyance until
Respondent has submitted the appropriate response. Such response shall be submitted within
30 days of the date of this order.

Filed: November 2, 2011

Do not publish